Order entered March 27, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00061-CV

 YAKELYN RUBIO GALINDO, TRAVIS YOUNG, SAUL PEREA, RICHARD ACEBO,
 EMILY FORD, DAVID HASHEMI SEDDIGHZADEH, ANGELA BENTON, ALYSSA
                     MOEBUS, ET AL., Appellants

                                               V.

   NORMAN GARNER, INDIVIDUALLY, AND AS REPRESENTATIVES OF THE
 ESTATE OF AMY GARNER, DEC'D AND AS NEXT FRIEND OF SOPHIA GARNER,
                  FELICIA GARNER, ET AL., Appellees

                        On Appeal from the 116th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-18-03385

                                           ORDER
        Before the Court is appellee’s opposed motion for extension of time to late-file response

brief. We GRANT the motion and ORDER the response brief received March 26, 2019 filed as

of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            PRESIDING JUSTICE